IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-10522
                          Summary Calendar



ORALIA ESCAMILLA,

                                         Plaintiff-Appellant,

versus

UNITED FOOD AND COMMERCIAL WORKERS INTERNATIONAL UNION
AFL-CIO CLC LOCAL # 514T; ETHICON INC,

                                         Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 6:01-CV-11-C
                         --------------------
                           November 22, 2002

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Oralia Escamilla appeals from the granting of summary

judgment denying her claims against her union and her employer.

When contesting summary judgment, the non-movant must offer

specific facts showing a genuine contest more than conclusional

allegations, unsubstantiated assertions, or only a scintilla of

evidence.   Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th

Cir. 1994) (en banc).   The nature of plaintiff’s case makes the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10522
                                -2-

showing of a union breach a prerequisite for recovery against

both the union and the employer.   DelCostello v. International

Bhd. Of Teamsters, 462 U.S. 151, 165 (1983). A union breach of

fair representation must be shown by “substantial evidence”.

Amalgamated Ass’n of Street, Elec. Ry. and Motor Coach Employees

v. Lockridge, 403 U.S. 274, 299 (1971) (internal citation and

quotation omitted).   Because Escamilla fails to offer substantial

evidence of the union breach, both of her claims must fail.

Accordingly, we AFFIRM the district court's decision.

AFFIRMED.